FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

DAVID B. BARTHOLOMEW,                              No. 09-55743

               Plaintiff - Appellant,              D.C. No. 8:08-cv-01391-CJC-
                                                   AN
  v.

PASADENA TOURNAMENT OF ROSES                       MEMORANDUM *
ASSOCIATION, INC.; et al.,

               Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       David B. Bartholomew appeals pro se from the district court’s judgment

dismissing his action for copyright and trademark infringement. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo an order of dismissal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

       The district court properly dismissed Bartholomew’s action as barred by the

doctrine of res judicata. See id. (res judicata prohibits lawsuits alleging claims that

were, or could have been, raised in a prior lawsuit where there is “(1) an identity of

claims, (2) a final judgment on the merits; and (3) identity or privity between

parties”).

       The district court did not abuse its discretion by denying Bartholomew’s

motion to reconsider its orders of dismissal because Bartholomew failed to

establish any basis for reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for abuse of

discretion and setting forth grounds for reconsideration).

       The district court did not abuse its discretion by imposing monetary

sanctions against Bartholomew under Rule 11 of the Federal Rules of Civil

Procedure. See Buster v. Greisen, 104 F.3d 1186, 1189-90 (9th Cir. 1997)

(reviewing for abuse of discretion and affirming sanctions where later action was

frivolous in seeking to relitigate issues resolved in earlier action).

       The district court properly denied Bartholomew’s multiple recusal motions

because no “reasonable person with knowledge of all the facts would conclude that

the judge’s impartiality might reasonably be questioned.” Clemens v. U.S. Dist.


                                            2
Court for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th Cir. 2005) (per curiam)

(citation and internal quotation marks omitted).

       We construe the district court’s order barring Bartholomew from submitting

further filings “related to this matter” as limited to further filings in district court in

this action. So construed, the district court acted within its discretion. See Molski

v. Evergreen Dynasty Corp., 500 F.3d 1047, 1065 n.8 (9th Cir. 2007) (recognizing

district courts’ broad discretion in fashioning sanctions “when vexatious litigation

is encountered”).

       Bartholomew’s remaining contentions are unpersuasive.

       We grant appellees’ amended request for judicial notice and motion to strike

Bartholomew’s first amended informal brief. All other pending motions are

denied.

       AFFIRMED.




                                             3